
	

113 HR 4026 IH: Honoring Our Fallen TSA Officers Act
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4026
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Ms. Brownley of California introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for the eligibility of
			 Transportation Security Administration employees to receive public safety
			 officers’ death benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Honoring Our Fallen TSA Officers Act.
		2.Transportation Security Administration employees eligible to receive public safety officers’ death
			 benefitsSection 1204(9) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(9)) is
			 amended—
			(1)in subparagraph (C), by striking or at the end;
			(2)in subparagraph (D), by striking the period at the end and inserting ; or; and
			(3)by inserting after subparagraph (D) the following:
				
					(E)an employee of the Transportation Security Administration who is performing official duties of the
			 Administration, if those official duties are related to protecting the
			 Nation's transportation systems to ensure freedom of movement for people
			 and commerce..
			3.Effective dateThis Act and the amendments made by this Act shall take effect as if they had been enacted on
			 October 31, 2013.
		
